Case 2:18-cv-00923-SVW-RAO Document 352 Filed 02/21/19 Page 1 of 4 Page ID #:14751



 1
 2
                                                               ~_~`             ~
 3
                                                                 ~ ~~,`~'~ 2018
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11    Grasshopper House, LLC,                      Case No. 18-CV-923-SVW
12                                                (RAOx)
                 Plaintiff,
13                     v.                          SPECIAL VERDICT FORM
14    Clean &Sober Media LLC,et al.,
15               Defendants.                          **REDACTED**
16
17    Cliffside Malibu, et al.,

18               Counterclaim Plaintiffs,

19                     v.

20    Grasshopper House, LLC, et al.,

21              Counterclaim Defendants.

22
23
24
           We, the Jury, in the above-entitled case, answer the questions submitted to
25
     us as follows:
26
27
28
Case 2:18-cv-00923-SVW-RAO Document 352 Filed 02/21/19 Page 2 of 4 Page ID #:14752



 1   1. Regarding Passages' claim that The Fix falsely advertised that the review of
 2   Passages on The Fix's website was based on surveys from former clients at
 3   Passages, the jury finds in favor of:
 4
 5       Check one:                 Plaintiff ~         Defendant
 6
 7       If your verdict is for Plaintiff, please proceed to Question 2. If your verdict is
 8   for Defendant, please proceed to Question 3.
 9
10   2. The jury finds the following defendants) liable
11
12       Check all that apply:      Clean &Sober Media LLC
13                                  Richard Taite
14                                  Cliffside Malibu V
15
16~ 3. Regarding Passages' claim that The Fix falsely advertised that the review of
17   Passages on The Fix's website was conducted according to the process for
18   reviewing treatment centers as set forth in the Process Statement on The Fix's
19   website, the jury finds in favor of:
20
21       Check one:                 Plaintiff ~1~       Defendant
22
23       If your verdict is for Plaintiff, please proceed to Question 4. If your verdict is
24   for Defendant, please proceed to Question 5.
25
26
27
28


                                               ~a
Case 2:18-cv-00923-SVW-RAO Document 352 Filed 02/21/19 Page 3 of 4 Page ID #:14753




 1   4. The jury finds the following defendants) liable
 2
 3       Check all that apply:      Clean &Sober Media LLC V
 4                                  Richard Taite
 5                                  Cliffside Malibu
 6
 7   5. Regarding Passages' claim that The Fix falsely advertised by representing that
 8   The Fix was an independent website and was not biased, the jury finds in favor of:
 9
10       Check one:                 Plaintiff ✓         Defendant
11
LG       If your verdict is for Plaintiff, please proceed to Question 6. If your verdict is
13   for Defendant, please proceed to Question 7.
14
15   6. The jury finds the following defendants) liable
16
17       Check all that apply:      Clean &Sober Media LLC V
18                                  Richard Taite
19                                  Cliffside Malibu
20
21
22
23
24
25
26
27
28


                                               3
Case 2:18-cv-00923-SVW-RAO Document 352 Filed 02/21/19 Page 4 of 4 Page ID #:14754



 1   7. Regarding Cliffside's claim that Passages falsely advertised that Passages'
 2   treatment constitutes a "cure" for addiction and that Passages' treatment has
 3   successfully "cured" former clients of addiction, the jury finds in favor of:
 4
 5       Check one:                 Plaintiff            Defendant
 6
 7       If your verdict is for Plaintiff, please proceed to Question 8. If your verdict is
 8   for Defendant, you have completed this verdict form.
 9
10   8. The jury finds the following defendants)liable
11
12       Check all that apply:      Grasshopper House, LLC _
13                                 Passages Silver Strand, LLC
14                                  Chris Prentiss
15                                 Pax Prentiss
16
17       When you have finished answering all applicable questions, please sign and
18   date the verdict form, and notify the Court that the jury has finished deliberating.
19
20
21
22   DATED: February 21,2019
23
24                                                   REDACTED AS TO FOREPERSON'S SIGNATURE

25                                                          ury Foreperson
26
27
28
